Case 2:18-cv-00089-LGW-BWC Document 130 Filed 08/16/21 Page1of1

Iu the Gnited States District Court
for the Southern District of Georgia

Brunswick Division
ASHTON BRINKLEY and JARED
SPELL,
Plaintiffs,
No. 2:18-CV-89
V.

JAMES CAROL WATERS, an
individual; and WANDA L.
WATERS, an individual,

 

Defendants.

ORDER

Before the Court is the parties’ stipulation of dismissal,
dkt. no. 129, wherein they notify the Court that they wish to
dismiss all remaining claims asserted in this action with
prejudice. The stipulation complies with Federal Rule of Civil
Procedure 41(a) (1) (A) (ii). Accordingly, all claims asserted in
this action are DISMISSED with prejudice. Each party shall bear

its own fees and costs. The Clerk is DIRECTED to close this case.

SO ORDERED, this I6 day gf Augyst, 2

  

 

HON. LIZA GODBEY WOOD, JUDGE
UNIVPEIYY STATES DISTRICT COURT

SOUTHERN DISTRICT OF GEORGIA
